Title: From John Adams to William North, 16 July 1798
From: Adams, John
To: North, William



The President of the United States, To William North, Senator for the State of New YorkUnited States July 16. 1798.


Certain matters touching the public good requiring that the Session of the Senate for Executive Business should be continued, and that the members thereof should convene on Tuesday the seventeenth day of July instant; you are desired to attend at the Senate Chamber in Philadelphia on that day, at ten o’clock in the forenoon, then and there to receive and deliberate on such communications as shall be made to you on my part.

John Adams